PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,801,014
Issued: October 13, 2020
Application No. 15/038,172
Filed: 20 May 2016
For: METHOD AND COMPOSITION FOR INDUCING CHONDROGENESIS OR TENOGENESIS IN MESENCHYMAL STEM CELLS
: PATENT TERM ADJUSTMENT AND
: NOTICE OF INTENT TO
: ISSUE CERTIFICATE OF 
: CORRECTION
:
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), flied May 12, 2021, requesting that the patent term adjustment be increased from 298 days to 325 days.

The Office has re-determined the PTA to be 321 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).
Relevant Procedural History
	
On October 13, 2020, this patent issued with a patent term adjustment determination of 298 days. On May 12, 2021, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 325 days. Receipt is acknowledged of the required petition fee and the required five-month extension of time fee.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 321 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 USC 154(b)(1)(A).

The adjustment of 183 days under 37 CFR 1.703(a)(1) and the adjustment of four days under 37 CFR 1.703(a)(6) are not in dispute.

As argued, the patent is entitled to an adjustment of 54 days, rather than 53 days, under 37 CFR 1.703(a)(2) in connection with the final Office action mailed July 18, 2019. The 

Accordingly, the patent is entitled an overall “A” adjustment of 241 days (183 days + 54 days + 4 days).

Patentee and the Office are in agreement with respect to the “B” delay under 35 USC 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 USC 154(b)(1)(C).

Patentee and the Office are not in agreement with respect to the overlap assessed pursuant to 35 USC 154(b(2)(A). Patentee’s calculation does not acknowledge the four overlapping days under 35 USC 154(b)(2)(A). However, the four-day adjustment under 37 CFR 1.703(a)(6) overlaps with the 84-day period of “B” delay, and, thus, are removed from the overall adjustment to which the patent is entitled.

Patentee and the Office are in agreement that the application was errantly assessed 22 days in connection with the post-allowance submission that was requested by the Office. Accordingly, the applicant delay has been corrected to reflect that there are zero days of applicant delay).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
241 + 84 + 0 – 4 – 0 = 321

Patentee’s Calculation

241 + 84 + 0 – 0 – 0 = 325

Conclusion

Patentee is entitled to PTA of 321 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 241 + 84 + 0 – 4 – 0 = 321 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the sua sponte issue a certificate of correction adjusting the PTA to 321 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  10,801,014
		DATED            :  October 13, 2020
		INVENTOR(S) :  Broeckx, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 298 days

      Delete the phrase “by 298 days” and insert – by 321 days--